Weston J.
delivered the opinion of the Court;
In the case of Barnard v. Fisher, 7 Mass. 71, the error into which the appraisers fell, appeared in the appraisement under their *273bands, upon the face of the proceedings returned. What might have been the effect of the objection raised in this case, if it had appeared by the same evidence, it is unnecessary to determine. The appraisers manifestly overrated the value of the incumbrance, even if the right of dower had then accrued, upon any just principles of calculation. But it would be dangerous to suffer a title, apparently perfected by an observance of the forms of law, to be affected by parol evidence of this sort. If admitted, no one would be safe in purchasing such a title. There might besides be great danger of •fraud and perjury. Parol evidence is inadmissible to uphold a title, arising from a levy upon land, where the return has been defective in some particulars, susceptible of being proved by parol; because •every thing essential to such a title must appear of record. Ladd v. Blunt, 4 Mass. 402; Wellington v. Gale, 13 Mass. 483.
An appraisement may not be a just estimate of the value of the property, either from a misapprehension of facts, or an error of judgment, on the part of the appraisers. If this operates against the creditor, and is seasonably discovered, he may refuse to accept seisin, in which case the land remains the property of the debtor, and the judgment is unsatisfied. Ladd v. Blunt, before cited. If the land is undervalued, the debtor has a year within which to redeem; which is a much less exceptionable mode of correcting an error to his prejudice, than that now sought to be enforced.
The opinion of the court is, that the evidence offered at the trial, was properly rejected.

Judgment for the demandant.